
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce,
			 Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Pence,
			 Mr. Bilirakis,
			 Mr. Inglis, and
			 Ms. Jackson-Lee of Texas) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Observing the 15th anniversary of the
		  Rwandan genocide and calling on all responsible nations to uphold the
		  principles of the Convention on the Prevention and Punishment of the Crime of
		  Genocide.
	
	
		Whereas historically, ethnic Hutus and Tutsis in Rwanda
			 followed the same religion, intermarried, and lived intermingled, and through
			 marriage and clientage Hutus could become “hereditary Tutsis” and Tutsis could
			 become “hereditary Hutus”;
		Whereas the manipulation of ethnic identity by colonial
			 powers, including the issuance of ethnic identity cards and the introduction of
			 an apartheid system of governance favoring the Tutsi minority, exacerbated
			 existing tensions between Hutus and Tutsis and contributed to periodic episodes
			 of ethnic violence;
		Whereas a revolt by Hutu political activists, supported by
			 Belgium, resulted in the overthrow of the Tutsi monarchy in November 1959, and
			 the subsequent fleeing of an estimated 160,000 Tutsi refugees to neighboring
			 countries;
		Whereas, on October 1, 1990, the Tutsi-led Rwandan
			 Patriotic Front/Army (RPF/A) invaded Rwanda from its base in Uganda;
		Whereas after two years of fighting, the RPF/A signed a
			 peace accord with the government of President Juvénal Habyarimana in Arusha,
			 Tanzania, in August 1993, paving the way for the formation of a power-sharing
			 government, the return of Rwandan refugees, and the deployment of a United
			 Nations Mission in Rwanda (UNAMIR);
		Whereas following the signing of the Arusha Accords,
			 broadcasts of “hate radio” directed against Tutsis and moderate Hutus
			 intensified and numerous credible reports confirmed the existence of
			 government-run training camps for militias, widespread killings of civilians,
			 targeted assassinations against senior members of the coalition government, and
			 massive influxes of weapons from France, Egypt, China, and South Africa;
		Whereas the commander of UNAMIR, General Romeo Dallaire,
			 repeatedly warned the United Nations Department of Peacekeeping Operations
			 (DPKO) about the potential for mass slaughter in Rwanda, even sending an urgent
			 fax to DPKO headquarters explicitly describing the blueprint for genocide on
			 January 11, 1994;
		Whereas DPKO responded to these warnings by informing
			 General Dallaire that UNAMIR did not have a mandate to seize weapons, to jam
			 radio broadcasts, or even to protect Dallaire’s informant;
		Whereas, on April 6, 1994, a plane carrying President
			 Juvénal Habyarimana of Rwanda and President Cyprien Ntaryamira of Burundi was
			 shot down as it approached Kigali International Airport;
		Whereas the Rwandan Armed Forces, the presidential guard,
			 and Interhamwe militia immediately responded by unleashing a highly organized,
			 systematic campaign of genocide against Tutsi leaders and moderate Hutu
			 politicians who had been identified on “hit lists” months earlier;
		Whereas consistent with the warning issued by General
			 Dallaire three months earlier, the Rwandan prime minister and her 10 Belgian
			 bodyguards were among the first victims, prompting Belgium to withdraw its
			 forces from UNAMIR on April 14, 1994;
		Whereas the killing spree swiftly spread across the
			 country as security forces and Interhamwe militia armed with machetes, clubs,
			 guns, and grenades began slaughtering tens of thousands of Tutsi civilians,
			 while uninterrupted broadcasts of “hate radio” helped pinpoint the locations of
			 Tutsis and urged killers not to spare women or children;
		Whereas ordinary Hutu citizens also were called upon, and
			 often forced, to join in the killing, and reportedly did so “with a radio in
			 one hand and a machete in the other”;
		Whereas many other Rwandans resisted the genocide and
			 displayed amazing courage while protecting civilians, including Paul
			 Rusesabagina, who is credited with saving over 1,200 Tutsis and moderate Hutus
			 who took shelter at the Mille Collines hotel in Kigali;
		Whereas despite General Dallaire’s assertion that he could
			 halt the genocide with 5,000 well-equipped troops and a robust mandate, the
			 United Nations Security Council reduced UNAMIR's strength from 2,548 to 270 on
			 April 21, 1994;
		Whereas while calls to neutralize Radio Mille Collines
			 were growing, the State Department Legal Advisor's Office reportedly issued a
			 finding against radio jamming in May 1994, citing international broadcasting
			 agreements and the United States commitment to free speech;
		Whereas in response to irrefutable evidence of mass
			 slaughter and mounting pressure by some Member States and determined human
			 rights advocates, including the late Alison Des Forges, the United Nations
			 Security Council finally recognized that “acts of genocide may have been
			 committed” in Rwanda and authorized the deployment of 6,800 peacekeeping troops
			 with a mandate to protect civilians on May 17, 1994;
		Whereas the troops associated with UNAMIR II did not
			 arrive until after the genocide had been halted;
		Whereas, on July 4, 1994, the RPF/A, led by General Paul
			 Kagame, captured Kigali and formed an interim government of national unity on
			 July 17, 1994;
		Whereas, over the course of just 100 days, an estimated
			 800,000 people were killed in Rwanda and over 2,100,000 refugees, including
			 members of the Hutu-led government, fully armed contingents of the Armed Forces
			 of Rwanda (ex-FAR), Interhamwe militia, and other genocidaires poured into
			 neighboring Zaire, Burundi, and Tanzania;
		Whereas the effects of the genocide in Rwanda were
			 profound and far-reaching, and the continued presence of ex-FAR/Interhamwe
			 militias in eastern Democratic Republic of Congo, formerly Zaire, remains a
			 major source of regional instability;
		Whereas, in March 1998, former President Clinton expressed
			 his regret for failing to take action to halt the forces of genocide in Rwanda,
			 stating, “[a]ll over the world there were people like me sitting in offices who
			 did not fully appreciate the depth and the speed with which you were being
			 engulfed by this unimaginable terror”;
		Whereas, on April 7, 2004, as world leaders gathered in
			 Kigali to commemorate the 10th anniversary of the Rwandan genocide, former
			 United Nations Secretary-General Kofi Annan declared to the United Nations
			 Human Rights Commission that reports of ethnic cleansing from the Darfur region
			 of western Sudan had left him with “a deep sense of foreboding”; and
		Whereas given its own tragic experience in 1994, Rwanda
			 responded to warnings of genocide in Darfur by committing, with support from
			 the United States, three battalions to the African Union Mission in Sudan
			 (AMIS) and its successor, the United Nations-African Union Mission in Darfur
			 (UNAMID) with explicit orders to protect civilians: Now, therefore, be
			 it
		
	
		That Congress—
			(1)solemnly observes the 15th anniversary of
			 the Rwandan genocide, which claimed the lives of an estimated 800,000 people
			 over the course of just 100 days;
			(2)remembers those
			 who were lost in this senseless campaign of mass slaughter and expresses
			 sincere condolences to the families of the victims;
			(3)honors the heroic
			 actions of those who sought to draw attention to and stop the genocide;
			(4)recognizes that
			 despite countless pledges of “never again”, the forces of genocide have again
			 been unleashed in Darfur, Sudan;
			(5)commends the
			 commitment of Rwandan peacekeepers who have taken effective action to protect
			 civilians in Sudan; and
			(6)urges all
			 responsible nations to uphold the principles of the Convention on the
			 Prevention and Punishment of the Crime of Genocide and seek to halt genocide
			 wherever it may occur.
			
